Citation Nr: 0018763	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-12 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased evaluation for service-
connected bilateral plantar warts, currently rated as 10 
percent disabling.  

2.  Entitlement to a clothing allowance.

3.  Entitlement to a compensable rating for service-connected 
hemorrhoids.

4.  Entitlement to service connection for nerve damage to the 
hands and wrists, also claimed as carpal tunnel syndrome.

5.  Entitlement to service connection for dizziness, also 
claimed as vertigo and a black-out seizure disorder.

6.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998, rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

In October 1999, the veteran accepted a video conference 
hearing in lieu of a previously requested Travel Board 
hearing.  A video conference hearing was held on November 23, 
2000.  At the hearing, it was noted that the veteran would 
submit additional evidence together with a waiver of RO 
consideration.  In November 1999 and March 2000, additional 
evidence was submitted together with statements waiving RO 
consideration.  The case is now ready for further appellate 
review.  

The Board will address the veteran's claim for an annual 
clothing allowance benefit in the Remand which follows this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral plantar warts are clinically 
manifested on objective demonstration by discomforting 
tylomas, or diffuse callous formation underneath the balls of 
both feet, without extensive verrucous lesions, exudation, 
constant itching, or marked disfigurement.   

3.  On March 24, 1999, prior to the promulgation of a 
decision in the appeal, the veteran submitted a withdrawal of 
his appeal regarding entitlement to a compensable evaluation 
for hemorrhoids, entitlement to service connection for nerve 
damage to the hands and wrists, also claimed as carpal tunnel 
syndrome, entitlement to service connection for dizziness, 
also claimed as vertigo and a black-out seizure disorder, and 
entitlement to service connection for headaches.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral plantar warts have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.118, 
Diagnostic Codes 7819-7806 (1999).

2.  The criteria for withdrawal of a notice of disagreement 
and substantive appeal by the veteran as to the claims of 
entitlement to a compensable evaluation for hemorrhoids, 
entitlement to service connection for nerve damage to the 
hands and wrists, also claimed as carpal tunnel syndrome, 
entitlement to service connection for dizziness, also claimed 
as vertigo, and entitlement to service connection for 
headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.201, 20.202, 20.204(a), (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Plantar Warts.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  In June 1999, the veteran's 
representative argued that the veteran should be afforded a 
VA examination of his feet so that the nature and extent of 
the pathology associated with his service-connected bilateral 
plantar warts could be fully assessed.  The Board notes that 
in May 1998, the veteran obtained a thorough evaluation of 
his feet by a private podiatrist, and that the report of that 
evaluation has been associated with the claims file.  The 
Board finds no basis to believe that additional examination 
would manifest more profound disability than that reported in 
the May 1998 examination.  No further assistance is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1999).  

The veteran contends that he is entitled to an increased 
evaluation for bilateral plantar warts.  Specifically, he 
argues that he has received ongoing treatment for his plantar 
warts, including the administration of topical and oral 
medication, and the wearing of orthotic sole inserts.  He 
claims to experience a burning pain, constant severe itching, 
and profuse sweating.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service medical records reveal that the veteran was treated 
for plantar warts in February 1965.  There was no further 
reference to plantar warts in the service medical records.  
In March 1973, the veteran filed a claim for service 
connection for plantar warts.  Podiatric examination in April 
1973 failed to disclose plantar warts.  Upon VA examination 
in September 1973, a plantar wart was found on the heel and 
sole of the right foot, and on the sole of the left foot.  It 
was noted that the veteran had peeled them down flat with the 
skin, and that pressure on the warts caused pain.  

In a November 1973 rating decision, service connection was 
granted for bilateral plantar warts, and assigned a 10 
percent evaluation from March 1973.  The veteran filed a 
claim for an earlier effective date for service connection 
for plantar warts.  In an August 1974 rating decision, it was 
found that during VA hospitalization in April 1971, he had 
been treated for plantar callosities of the right foot.  
Based upon that finding, a 10 percent evaluation for service-
connected plantar callosity and warts was granted, effective 
from March 30, 1971.  That rating has been in effect to the 
present.  The Board denied the veteran's claim for an 
increased evaluation for plantar warts in June 1979 and 
October 1987.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Plantar warts are not assigned a specific diagnostic code in 
the Rating Schedule.  When a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).

In terms of such analogy, the veteran's service-connected 
bilateral plantar wart disability can be rated in accordance 
with 38 C.F.R. Part 4, Diagnostic Code 7819-benign, new skin 
growths.  Benign, new skin growths are evaluated as for 
scars, disfigurement, etc.  Unless otherwise provided, 
Diagnostic Codes 7807 through 7819 are rated as for eczema, 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of manifestation. 38 C.F.R. § 
4.118, Diagnostic Code 7819.  In fact, the veteran's service-
connected bilateral plantar warts are currently evaluated by 
analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806 for 
eczema.  Under Diagnostic Code 7806, a 10 percent evaluation 
requires exfoliation, exudation, or itching on an exposed 
surface or extensive area.  A 30 percent evaluation requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

Service connection for bilateral plantar warts evaluated as 
10 percent disabling, has been in effect since November 1973, 
with an effective date in March 1971.  As this particular 
rating has been in effect for more than twenty years, it is 
protected from reduction.  38 U.S.C.A. § 110 (West 1991); 38 
C.F.R. § 3.951(b) (1999).

An overview of the objective evidence, including most 
particularly, the most recent examinations conducted by the 
veteran's treating podiatrist in 1998, demonstrate that the 
veteran's service-connected bilateral plantar warts are 
manifested principally by discomforting tylomas, or diffuse 
callous formation underneath the balls of both feet, without 
verrucous lesions.  Exudation has never been shown, and 
although complaints of itching had been reported on 
examination in 1997, it has not been clinically demonstrated 
since that time.  In any event, it has not been objectively 
shown to be constant.  

In this regard, although plantar warts were not shown on the 
most recent examination, the callous formations that were 
shown, and the plantar warts that had been found in the 
recent past, involve only a portion of the soles of the 
veteran's feet; thus, they would not be described as 
extensive lesions, nor do they involve constant exudation or 
itching, nor is marked disfigurement present.  Accordingly, 
the criteria for a rating in excess of 10 percent would not 
be in order under Diagnostic Code 7806.  The Board finds 
further that no other diagnostic code would be more 
appropriate in the evaluation of the veteran's plantar warts 
than does the Diagnostic Code for benign growths since no 
other involves any more closely related disease or injury, 
functionally, anatomically, or with respect to 
symptomatology.  38 C.F.R. § 4.20 (1999).  

The medical evidence shows recent and remote diagnoses of 3rd 
degree pes planus, disc disease, tarsal tunnel syndrome, 
metatarsalgia, neuropathy, porokeratoses, and ingrown toe 
nails.  All of these conditions have been shown to also 
affect the veteran's feet, no doubt creating significant 
overall disability.  However, they are not service-connected; 
their symptoms are not for consideration in rating the 
service-connected disability.  Accordingly, the preponderance 
of the evidence demonstrates that the veteran is entitled to 
a 10 percent, but no higher, rating for bilateral plantar 
warts and callosities.

Moreover, the Board finds that the evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  Withdrawn Appeals

The Board observes that, in addition to the issue cited on 
the initial page of this decision, the veteran had perfected 
appeals of the denial of the claims entitlement to a 
compensable evaluation for hemorrhoids, entitlement to 
service connection for nerve damage to the hands and wrists, 
also claimed as carpal tunnel syndrome, entitlement to 
service connection for dizziness, also claimed as vertigo, 
and entitlement to service connection for headaches.  These 
claims were initially denied in a February 1994 rating 
decision.  Thereafter, in March 1994, the veteran filed a 
notice of disagreement with the February 1994 rating 
decision.  Following the issuance of a November 1994 
statement of the case, the veteran filed a substantive appeal 
in January 1995.  

On March 24, 1999, prior to the promulgation of a decision in 
the appeal of those issues, the veteran filed a statement 
that he desired to "withdraw all issues on appeal except 
[his] claim for 'plantar warts' and 'clothing allowance.'".  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Notice of Disagreement 
and/or a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.201, 20.202, 20.204(a)(c) (1999).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Notice of Disagreement filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (1999).  The veteran has expressly 
withdrawn his appeal as to the claims of entitlement to a 
compensable evaluation for hemorrhoids, entitlement to 
service connection for nerve damage to the hands and wrists, 
also claimed as carpal tunnel syndrome, entitlement to 
service connection for dizziness, also claimed as vertigo, 
and entitlement to service connection for headaches and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration as to those issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
the denial of those claims and they are dismissed without 
prejudice.

ORDER

Entitlement to an increased evaluation for bilateral plantar 
warts, is denied.

The appeals as to the claims of entitlement to a compensable 
evaluation for hemorrhoids, entitlement to service connection 
for nerve damage to the hands and wrists, also claimed as 
carpal tunnel syndrome, entitlement to service connection for 
dizziness, also claimed as vertigo, and entitlement to 
service connection for headaches are dismissed.


REMAND

The Board notes that in January 1999, the RO denied the 
veteran's claim for an annual clothing allowance benefit.  
Later that month, the veteran filed a notice of disagreement 
with that decision.  No statement of the case was ever issued 
in response to that notice of disagreement.  Where a notice 
of disagreement with a decision is filed and no statement of 
the case has been issued, the Board should remand, not refer, 
that issue to the RO to issue a statement of the case.  
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

The RO should issue to the veteran a 
statement of the case in response to the 
January 1999 notice of disagreement with 
the January 1999 decision to deny him an 
annual clothing allowance benefit.  The 
RO should allow the veteran 60 days to 
perfect his appeal of that issue to the 
Board if he so desires by filing a VA 
Form 9 substantive appeal.  38 C.F.R. § 
20.302(b) (1999).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

